Citation Nr: 0121280	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine, L4-5 
posterior ankylosis, postoperative, with radiculopathy and 
disc herniation.

2.  Entitlement to service connection for herniated nucleus 
pulposus, L5-S1, status post laminectomy fusion.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Elizabeth Spaur



INTRODUCTION

The veteran had active service from January 1981 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1999 and September 
1999 by the Department of Veterans Affairs (VA) Houston, 
Texas, Regional Office (RO).  In the decisions the RO denied 
service connection for both the lumbar spine, L4-5 posterior 
ankylosis, postoperative, with radiculopathy and herniated 
nucleus pulposus, L5-S1, status post laminectomy fusion.


REMAND

The Board's preliminary review of the claims file revealed 
that in several communications to the RO, most recently a 
letter dated September 2000, the veteran had requested a 
hearing before the Board.  Specifically, on the VA Form 9, 
Appeal to the Board of Veterans' Appeals, the veteran 
requested a hearing to be conducted at the Houston, Texas RO 
before a traveling Member of the Board.  That hearing request 
is still pending.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development.

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




